DETAILED ACTION
This office action is a response to an amendment filed on 01/ 27/ 2022.
Claims 1-4, 8-13, 17, 18, 29 and 39 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 10, 11, 18 and 29 have been amended.
Claims 5, 7, and 14-16 have been cancelled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the amendment submitted on 01/ 27/ 2022, when reading claims in light of the specification and arguments, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  
“receiving an indication message sent by a base station, and determining, according to the indication message, a first resource set configured to transmit a UE-specific physical downlink control channel of a user equipment; or determining the first resource set wherein the receiving of the indication message sent by the base station, and determining, according to the indication message, the first resource set configured to transmit the UE-specific physical downlink control channel of the user equipment comprises: receiving a message sent by the base station in a random access procedure of the user equipment, and determining the first resource set according to indication information of the first resource set carried in the message; or the receiving of the indication message sent by the base station, and determining, according to the indication message, the first resource set configured to transmit the UE-specific physical downlink control channel of the user equipment comprises: 2receiving an RMSI message sent by the base station, and determining the first resource set according to indication information of the first resource set carried in the RMSI message; wherein the RMSI message is a system message other than a system message being a Master Information Block MIB message; or the receiving of the indication message sent by the base station, and determining, according to the indication message, the first resource set configured to transmit the UE-specific physical downlink control channel of the user equipment comprises: receiving an MIB message sent by the base station, and determining a resource set which is obtained from the MIB message and used configured to transmit a common control channel as the first resource sets”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claims 11 and 29; claims are similarly considered allowable. Claim disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 11 and 29; and thus claims are respectively allowable.
Dependent claims 2-4, 8-10, 12, 13, 17, 18, and 39 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/KYAW Z SOE/Primary Examiner, Art Unit 2412